UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 29, 2010 (October 29, 2010) Metro Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-50961 25-1834776 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3801 Paxton Street, Harrisburg, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 800-653-6104 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On October 29, 2010, Metro Bancorp, Inc. issued a press release reporting financial results for its third quarter ended September 30, 2010.A copy of the press release is attached as Exhibit 99.1 to this report. On October 29, 2010, the Registrant also made certain supplemental information available. A copy of the supplemental information is attached as Exhibit 99.2 to this report. Item 9.01.Financial Statements and Exhibits Exhibit No. Press Release, dated October 29, 2010 Supplemental Information SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Metro Bancorp, Inc. (Registrant) Date: October 29, 2010 /s/ Mark A. Zody Mark A. Zody Chief Financial Officer EXHIBIT INDEX Exhibit No. DESCRIPTION Press Release of Metro Bancorp, Inc. dated October 29, 2010 Supplemental Information
